Citation Nr: 1432820	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  09-08 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to or aggravated by service-connected diabetes mellitus II or posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1968 to April 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Los Angeles, California, Department of Veterans Affairs (VA) Regional Office (RO) that, inter alia, denied entitlement to service connection for hypertension with angina.  That denial was confirmed and continued in an April 2007 rating decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an August 2006 statement, the Veteran asserted that his hypertension was secondary to PTSD.  At that time, service-connected for PTSD had been denied, and no development had been undertaken with respect to this theory of entitlement.  In June 2012, the Veteran was awarded service connection for PTSD, effective October 31, 2005.  His claim for hypertension was readjudicated in an October 2012 statement of the case.  However, neither that adjudication, nor the VA (fee-basis) examinations on which it was based, addressed whether his hypertension was related to his service-connected PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the claims folder to a physician of the appropriate expertise.  The entire claims file must be reviewed by the opinion provider.  The physician should review the record, and provide an opinion as to the following:

Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is caused or aggravated by his service-connected PTSD.

The opinion must include a complete rationale for all conclusions expressed.

2.  Thereafter, readjudicate the Veteran's claim for service connection for hypertension in light of any additional evidence added to the record.  If the benefit on appeal remains denied, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded an opportunity to respond.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



